The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, April 21, 2015

                                      No. 04-14-00555-CR

                                      Robert MARTINEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 307125
                         Honorable Jason K. Pulliam, Judge Presiding


                                         ORDER
       In this appeal, Appellant initially acted pro se but indicated he might want counsel. We
abated this appeal to determine if Appellant desired appointed counsel, and the trial court
appointed counsel on January 26, 2015. Appellant’s brief was due on February 17, 2015. We
granted Appellant’s first motion for extension of time to file the brief until April 8, 2015.
       On April 20, 2015, Appellant filed a second motion for extension of time to file the brief
until May 20, 2015, for a total extension of ninety-two days.
      Appellant’s motion is GRANTED IN PART. Appellant must file the brief not later than
May 4, 2015, for a total extension of seventy-five days. NO FURTHER EXTENSIONS OF
TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.
         If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b); Samaniego v. State, 952
S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court